Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
The applicant’s priority to foreign applications EP19219882.8 and EP20159973.5 filed on December 27th, 2019 and February 28th, 2020, respectively has been accepted.

Information Disclosure Statement
The Information Disclosure Statement filed on December 24th, 2020 has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: In P0102, L2 “form” should be “from.” Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 4, 7-8 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heller et al. (US 8932447), hereafter Heller.

With regards to claim 1, Heller discloses a field-flow fractionation device configured for separation of sample components (Abstract; Fig. 3), the field-flow fractionation device comprising: a channel (housing 302) comprising a sample inlet (304) and a plurality of sample outlets (306, 308), the channel being configured for being coupled to a flow generator for translocating the sample components along the channel in a first direction from the sample inlet to the plurality of sample outlets (Col. 18, L65-67), an actuator (planar arrays 324) coupled to the channel and configured for translocating the sample components in a second direction at a first angle with the first direction, an array of electrodes (electrode array 312) arranged in a plurality of rows and comprising electrical connections (callouts of Fig. 3) configured for electrically connecting the array to an alternating current (AC) power source in such a way that adjacent rows of the array can be set at different AC potentials and every other row of the array can be set at the same AC potential (Col. 19, L39-40).

With regards to claim 4, Heller discloses all the elements of claim 1 as outlined above. Heller further discloses wherein the actuator comprises a pair of electrodes (planar arrays 24) configured for connection to a DC power source and disposed in such a way as to enable the generation of an electric field in the second direction (Col. 19, L28-30).

With regards to claim 7, Heller discloses all the elements of claim 1 as outlined above. Heller further discloses wherein the first angle is within a range of 30° to 90° (Fig 1. shows planar 324 arrays at 90° from flow direction.



	Claim 16 merely recites the provision of a device having the same recited features as claim 1. Therefore claim 16 is rejected using the same grounds of rejection as outlined above for claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heller.

With regards to claims 10-12, Heller discloses all the elements of clam 1 as outlined above. Heller does not directly disclose wherein the electrodes of the array have a height to width ratio of 5 to 20, wherein adjacent electrodes belonging to adjacent rows of the array are separated by a gap of 1 µm to 50 µm, wherein adjacent electrodes belonging to adjacent rows of the array are separated by a gap of 5 µm to 20 µm.  However, Heller discloses that the size of the electrodes and the gap spacing are dependent on the particles being separated and the desired throughput (Col. 6, L21-27). Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to choose the appropriate dimensions for the electrodes and the array (MPEP 2144.04.IV.A). 

s 2-3, 6, 9, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heller as applied to claim 1 above, and further in view of Wang et al. (US 6881314).

With regards to claim 2-3, Heller discloses all the elements of claim 1 as outlined above. Heller does not disclose the flow generator coupled to the channel, wherein the flow generator comprises a pump. 
However, Wang discloses a flow generator (infusion device 70) coupled to the channel, wherein the flow generator comprises a pump (Col. 21, L25-26). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add the pump disclosed by Wang to the device disclosed by Heller, in order to control the flow velocity of the sample.

With regards to claim 6, Heller discloses all the elements of claim 1 as outlined above. Heller does not disclose wherein the actuator comprises an acoustic wave generator.
However, Wang discloses wherein the actuator comprises an acoustic wave generator (piezoelectric transducer 20). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to replace the actuator disclosed by Heller with the acoustic wave generator as disclosed by Wang, depending on project parameters and properties of the particles being sorted (MPEP 2143.I.B).

With regards to claim 9, Heller discloses all the elements of claim 1 as outlined above. Heller does not disclose wherein the electrodes of the array are made of doped silicon.
However, Wang discloses wherein the electrodes of the array are made of doped silicon (Col. 18, L39-42). Using doped silicon for electrodes is known in the art and therefore would be obvious to a person with ordinary skill in the art before the effective filing date of the invention to use doped silicon to increase the conductivity of the electrodes thus increasing efficiency (MPEP 2143.I.D).


However, Wang discloses wherein the electrical connections comprise two sets of conductive interdigitated fingers (Col. 11, L16-17), wherein each finger of the two sets is electrically connected to a respective row of the plurality of rows of electrodes (Col. 8, L27-30), the AC power source electrically connected to the two sets of conductive interdigitated fingers (Col. 11, L23-26). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to have the electrical connections disclosed by Heller be interdigitated fingers in the matter disclosed by Wang in order to have finer control of the generated electric field.  
 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heller as applied to claim 1 above, and further in view of Becker et al. (US 20040011651), hereafter Becker.

With regards to claim 5, Heller discloses all the elements of claim 1 as outlined above. Heller does not disclose wherein adjacent rows of the array are arranged so that adjacent electrodes belonging to the adjacent rows are aligned in a direction forming a second angle with the first direction.
However, Becker discloses wherein adjacent rows of the array are arranged so that adjacent electrodes belonging to the adjacent rows are aligned in a direction forming a second angle with the first direction (P0019, L4-6). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to arrange the electrodes disclosed by Heller in the manner disclosed by Becker to achieve better separation of components by intruding more velocity profiles (P0027, L1-9)

15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Heller as applied to claim 1 above, and further in view of Seul et al. (US 6958245), hereafter Seul. 

With regards to claim 15, Heller discloses all the elements of claim 1 as outlined above. Heller does not disclose wherein the electrodes within the array have a resistivity less than 2x10-1 ohm-m but greater than the resistivity of the electrical connections.
However, Seul discloses wherein the electrodes within the array have a resistivity less than 2x10-1 ohm-m but greater than the resistivity of the electrical connections (Col. 9, L36-39). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use an electrode with the appropriate resistivity in order to achieve a desired separation. 

Prior Art Not Relied Upon
	Mariella, Jr. (US 6761811) discloses a multi-stage separation system that uses both AC and DC electric fields to trap particles in multiple directions (Abstract). Nikolaev et al. (US 8287712) discloses a separation system that uses a DC current to induce flow and an AC current to separate particles in a direction transverse to the flow (Abstract). Lock et al. (US 6936151) discloses the use of an acoustic wave generator in combination with an electric field to separate particles (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.B./Examiner, Art Unit 3653                  

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653